DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0088167) in view of Shi et al (see pages of Anthracene Derivatives for Stable Blue-Emitting Organic electroluminescent Devices attached to previous Office Action)

Regarding claim 1, Lin et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic functional layer (Abstract and [0030]). The light emitting layer comprising the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. From Paragraph [0141], it is clear that the branched hydrocarbyl groups encompass tert-butyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d is tert-butyl, and R2a is a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image2.png
    342
    306
    media_image2.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C. Ring Z1 has a tert-butyl substituent. Ring Z2 has a 2,4,6-methylphenyl substituent. Ring Z2 further has a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-18 of the instant Specification, which is disclosed in Table II as having a Vall/Vcore value of 2.75, within the recited range of greater than 2. 
Alternatively, when R1g, R1e, and R1i are methyl, R1a and R1c are C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; and Ring Z2 has a 2,4,6 methyl phenyl substituent. Rings Z1 and Z2 have a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table III as having a Vall/Vcore value of 2.78, within the recited range of greater than 2. 
Alternatively, when R1g, R1e, and R1i are methyl, R1a is CN and R1c is a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image5.png
    296
    320
    media_image5.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; Ring Z1 comprises as CN substituent. Ring Z2 has a 2,4,6-methyl phenyl substituent. Ring Z2 has a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-16 of the instant Specification, which is disclosed in Table II as having a Vall/Vcore value of 2.41, within the recited range of greater than 2. 
	Lin et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the organic light emitting device comprises a fluorescent compound as recited in the present claims.
	Shi et al discloses an organic electroluminescent device comprising an anode, cathode, and a light emitting layer between the anode and cathode (Figure 1). The emitter layer comprises a combination of ADN as a host compound and the fluorescent compound TBP (Page 3201), i.e.

    PNG
    media_image6.png
    259
    265
    media_image6.png
    Greyscale
.
The reference discloses that emitter layers comprising ADN and TBP yield efficient and stable flue emission for full color organic electroluminescent devices, where TBP produces blue emissions with good chromacity and luminous efficiency (Abstract, Page 3202)
Given that both Lin et al and Shi et al are drawn to organic light emitting devices comprising host compounds and light emitting compound, and given that Lin et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the TBP fluorescent compound as taught by Shi et al, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent compounds in the light emitting layer of the device disclosed by Lin et al with a reasonable expectation of success.
Regarding the limitations drawn to the overlap between an emission spectrum of the phosphorescent metal complex and an absorption spectrum of the fluorescent compound, the combined disclosures of Lin et al and Shi et al are silent with respect to this overlap.  However, the combination of teachings from Lin et al and Shi et al have rendered obvious the instantly claimed compounds. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Lin et al does not disclose that the phosphorescent metal complex is used as a fluorescent sensitizer. However, the recitation that the phosphorescent metal complex is “used as a fluorescent sensitizer is merely an intended use”. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lin et al disclose the phosphorescent metal complex as presently claimed, it is clear that the phosphorescent metal complex disclosed by Lin et al  would be capable of performing the intended use, i.e. used a fluorescent sensitizer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 2, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. As discussed above, Lin et al discloses L’ in recited Formula (2) is –CH2-, i.e. a non-conjugated linking group.

Regarding claim 3, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. From the discussion above, Lin et al discloses a compound where the ligands represented by Z1 and Z2 in recited Formula (1) contain three (3) substituents.

Regarding claim 7, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. The references do not disclose the HOMO of the phosphorescent and fluorescent compounds.  However, as discussed above Lin et al discloses the compound CD-18 of the instant Specification which is discloses as having a HOMO of -4.3 eV, while Shi et al discloses compound F-1 which has a HOMO of -4.7. Thus, the combination of compounds from Lin et al and Shi et al satisfy Expression (c) of the claims, i.e. P(HOMO) > FL(HOMO).

Regarding claim 4, Lin et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic functional layer (Abstract and [0030]). The light emitting layer comprising the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d and R2a are C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (4), i.e.

    PNG
    media_image7.png
    215
    210
    media_image7.png
    Greyscale
,
where M is Ir and the integer n is three (3). Ring Z5 is a 6-membered aromatic ring, where A1 and A2 are C. In ring Z6, R2 is H and the ring comprises a C4 alkyl substituent. Ring Z6 is a 5-membered heterocyclic ring, where B1 is N, B2 is C, and B3 is C. In Ring Z6, R3 is a C4 alkyl. Ring Z6 comprises a further substituent, i.e. 2,4,6-methylphenyl substituent. 
The reference does not explicitly disclose that the compound satisfies Expression (b), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table 2 as having a Vall/Vcore value of 2.78, within the recited range of greater than 2. 
Lin et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the organic light emitting device comprises a fluorescent compound as recited in the present claims.
	Shi et al discloses an organic electroluminescent device comprising an anode, cathode, and a light emitting layer between the anode and cathode (Figure 1). The emitter layer comprises a combination of ADN as a host compound and the fluorescent compound TBP (Page 3201), i.e.

    PNG
    media_image6.png
    259
    265
    media_image6.png
    Greyscale
.
The reference discloses that emitter layers comprising ADN and TBP yield efficient and stable flue emission for full color organic electroluminescent devices, where TBP produces blue emissions with good chromacity and luminous efficiency (Abstract, Page 3202)
Given that both Lin et al and Shi et al are drawn to organic light emitting devices comprising host compounds and light emitting compound, and given that Lin et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the TBP fluorescent compound as taught by Shi et al, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent compounds in the light emitting layer of the device disclosed by Lin et al with a reasonable expectation of success.
Regarding the limitations drawn to the overlap between an emission spectrum of the phosphorescent metal complex and an absorption spectrum of the fluorescent compound, the combined disclosures of Lin et al and Shi et al are silent with respect to this overlap.  However, the combination of teachings from Lin et al and Shi et al have rendered obvious the instantly claimed compounds. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Lin et al does not disclose that the phosphorescent metal complex is used as a fluorescent sensitizer. However, the recitation that the phosphorescent metal complex is “used as a fluorescent sensitizer is merely an intended use”. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lin et al disclose the phosphorescent metal complex as presently claimed, it is clear that the phosphorescent metal complex disclosed by Lin et al  would be capable of performing the intended use, i.e. used a fluorescent sensitizer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 5, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. From the discussion above, Lin et al discloses a compound where the ligands represented by Z1 and Z2 in recited Formula (1) contain three (3) substituents.

Regarding claim 9, Lin et al discloses a light emitting layer comprising the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. From Paragraph [0141], it is clear that the branched hydrocarbyl groups encompass tert-butyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d is tert-butyl, and R2a is a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image2.png
    342
    306
    media_image2.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; Ring Z1 has a tert-butyl substituent; and Ring Z2 has a 2,4,6-methylphenyl substituent. Ring Z2 further has a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-18 of the instant Specification, which is disclosed in Table II as having a Vall/Vcore value of 2.75, within the recited range of greater than 2. 
Alternatively, when R1g, R1e, and R1i are methyl, R1a and R1c are C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image3.png
    205
    186
    media_image3.png
    Greyscale
,
where M is Ir and the integer n is three (3); Ring Z1 is a 6-membered aromatic ring, where A1 and A2 are C; Ring Z2 is a 5-membered heterocyclic ring, where B1 is N and B2 is C; and Ring Z2 has a 2,4,6 methyl phenyl substituent. Rings Z1 and Z2 have a C4 alkyl substituent given by Formula (2), i.e. 
*-L’-(CR2)n’-A,
where L is a single bond, R is H, n is four (4), and A is H. Alternatively,  L’ can be considered to be a -CH2- linking group, n’ is three (3), R and A are H.
The reference does not explicitly disclose that the compound satisfies Expression (a), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table III as having a Vall/Vcore value of 2.78, within the recited range of greater than 2. 
Lin et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the organic light emitting device comprises a fluorescent compound as recited in the present claims.
	Shi et al discloses an organic electroluminescent device comprising an anode, cathode, and a light emitting layer between the anode and cathode (Figure 1). The emitter layer comprises a combination of ADN as a host compound and the fluorescent compound TBP (Page 3201), i.e.

    PNG
    media_image6.png
    259
    265
    media_image6.png
    Greyscale
.
The reference discloses that emitter layers comprising ADN and TBP yield efficient and stable flue emission for full color organic electroluminescent devices, where TBP produces blue emissions with good chromacity and luminous efficiency (Abstract, Page 3202)
Given that both Lin et al and Shi et al are drawn to organic light emitting devices comprising host compounds and light emitting compound, and given that Lin et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the TBP fluorescent compound as taught by Shi et al, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent compounds in the light emitting layer of the device disclosed by Lin et al and thereby arrive at a composition for organic materials with a reasonable expectation of success.
Regarding the limitations drawn to the overlap between an emission spectrum of the phosphorescent metal complex and an absorption spectrum of the fluorescent compound, the combined disclosures of Lin et al and Shi et al are silent with respect to this overlap.  However, the combination of teachings from Lin et al and Shi et al have rendered obvious the instantly claimed compounds. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Lin et al does not disclose that the phosphorescent metal complex is used as a fluorescent sensitizer. However, the recitation that the phosphorescent metal complex is “used as a fluorescent sensitizer is merely an intended use”. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lin et al disclose the phosphorescent metal complex as presently claimed, it is clear that the phosphorescent metal complex disclosed by Lin et al  would be capable of performing the intended use, i.e. used a fluorescent sensitizer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 10, Lin et al discloses an organic light emitting device a light emitting layer (Abstract and [0030]). The light emitting layer comprises the following phosphorescent metal complex ([0178] – mc1):

    PNG
    media_image1.png
    332
    452
    media_image1.png
    Greyscale
,
where R1a-i and R2a-b are each independently H, or a hydrocarbyl ([0179]). Paragraph [0128] of the reference defines “hydrocarbyl” as including linear or branched C1-20 alkyl. M is Ir ([0186]); m is an integer [1-3] and n is an integer selected to satisfy the valency of M ([0184]-[0185]). 
When R1g, R1e, and R1i are methyl, R1d and R2a are a C4 alkyl, M is Ir and m is three (3), the reference discloses the compound:

    PNG
    media_image4.png
    289
    239
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (4), i.e.

    PNG
    media_image7.png
    215
    210
    media_image7.png
    Greyscale
,
where M is Ir and the integer n is three (3); ring Z5 is a 6-membered aromatic ring, where A1 and A2 are C. In ring Z6, R2 is H and the ring comprises a C4 alkyl substituent. Ring Z6 is a 5-membered heterocyclic ring, where B1 is N, B2 is C, and B3 is C. In Ring Z6, R3 is a C4 alkyl. Ring Z6 comprises a further substituent, i.e. 2,4,6-methylphenyl substituent. 
The reference does not explicitly disclose that the compound satisfies Expression (b), i.e. Vall/Vcore > 2 recited in the present claims. However, compound disclosed by the reference corresponds to Compound CD-34 of the instant Specification, which is disclosed in Table III as having a Vall/Vcore value of 2.78, within the recited range of greater than 2. 
Lin et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the organic light emitting layer comprises a fluorescent compound as recited in the present claims.
	Shi et al discloses an organic electroluminescent device comprising an anode, cathode, and a light emitting layer between the anode and cathode (Figure 1). The emitter layer comprises a combination of ADN as a host compound and the fluorescent compound TBP (Page 3201), i.e.

    PNG
    media_image6.png
    259
    265
    media_image6.png
    Greyscale
.
The reference discloses that emitter layers comprising ADN and TBP yield efficient and stable flue emission for full color organic electroluminescent devices, where TBP produces blue emissions with good chromacity and luminous efficiency (Abstract, Page 3202)
Given that both Lin et al and Shi et al are drawn to organic light emitting devices comprising host and light emitting compounds, and given that Lin et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the TBP fluorescent compound as taught by Shi et al, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent compounds in the light emitting layer of the device disclosed by Lin et al to obtain a composition for organic material with a reasonable expectation of success.
Regarding the limitations drawn to the overlap between an emission spectrum of the phosphorescent metal complex and an absorption spectrum of the fluorescent compound, the combined disclosures of Lin et al and Shi et al are silent with respect to this overlap.  However, the combination of teachings from Lin et al and Shi et al have rendered obvious the instantly claimed compounds. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Lin et al does not disclose that the phosphorescent metal complex is used as a fluorescent sensitizer. However, the recitation that the phosphorescent metal complex is “used as a fluorescent sensitizer is merely an intended use”. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lin et al disclose the phosphorescent metal complex as presently claimed, it is clear that the phosphorescent metal complex disclosed by Lin et al  would be capable of performing the intended use, i.e. used a fluorescent sensitizer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0088167) and Shi et al (see pages of Anthracene Derivatives for Stable Blue-Emitting Organic electroluminescent Devices attached to the previous Office Action as applied to claims 1-5, 7, and 9-10 above, and in view of  Sato et al (US 2008/0176041).

The discussion with respect to Lin et al and Shi et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 8, the combined disclosures of Lin et al and Shi et al teach all the claim limitations as set forth above. However, Lin et al does not discloses that the organic light emitting device has a gas barrier based as recited in the present claims.
Sato discloses an organic electroluminescent device comprising a resin film substrate comprising a gas barrier layer (Abstract). The resin film substrate is a low-cost resin film, where the gas barrier layer has high bas barrier properties which being improved in light taking-out efficiency (Abstract). The gas barrier layer is a layer formed from material in which the water-vapor permeability coefficient in the range of 0.1 g/m2/day or less and an oxygen permeability in the range of 0.1 mL/m2/day ([0038]). The reference does not disclose that the permeability are determined by JIS K 7129-1992 and JIS K 7126-1987 as required by the present claims. However, it is the Examiner’s position absent evidence to the contrary, given the breadth of the permeabilities disclosed by the reference, the disclosed permeabilities overlap those presently claimed.
Given that both Lin et al and Sato et al are drawn to organic electroluminescent devices given that Lin et al does not explicitly prohibit other elements in the disclosed organic electroluminescent devices, in light of the particular advantages provided by the use and control of the gas barrier layer as taught by Sato et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such gas barrier layers in the organic electroluminescent devices disclosed by Lin et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 

Applicants argue that Li does not disclose or suggest OLEDs have on high efficiency fluorescence emission where the phosphorescent metal does not act as an emitter but as a sensitizer for a fluorescent compound in order to increase the fluorescent emission. However, as discussed above, the recitation that the phosphorescent metal complex is “used as a fluorescent sensitizer is merely an intended use”. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lin et al disclose the phosphorescent metal complex as presently claimed, it is clear that the phosphorescent metal complex disclosed by Lin et al  would be capable of performing the intended use, i.e. used a fluorescent sensitizer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767